              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                            1:06 CR 24

UNITED STATES OF AMERICA,                 )
                  Plaintiff,              )
                                          )
vs.                                       )
                                          )
                                          )
JOSIAH CHARLES MCMANUS,                   )
                 Defendant,               )
and                                       )
                                          )
BANK OF AMERICA,                          )
                         Garnishee.       )

                                    ORDER

      This matter is before the Court on the Government’s Motion for Order of

Continuing Garnishment (Doc. 81).

      The Motion represents as follows:

      On November 1, 2006, Defendant was sentenced for his conviction of

speeding to elude arrest. As a term of the resulting Judgment, Defendant was

ordered to pay an assessment of $100.00 and restitution of $9,043.84 to the

victims of the crime. The balance of this debt as of November 8, 2019 was

$1,417.67. Id. at ¶ 1.

      On November 12, 2019, the Court entered a Writ of Continuing

Garnishment (“Writ”). Id. at ¶ 3.




      Case 1:06-cr-00024-MR-WCM Document 82 Filed 06/04/20 Page 1 of 4
      On November 13, 2019, the Government mailed the garnishment

package to Defendant and the Garnishee by certified mail. However,

Defendant’s package was returned as undeliverable. Id. at ¶ 4.

      The Garnishee received the Writ on November 8, 2019. Id.1

      On December 9, 2019, the Garnishee filed its Answer, which indicates

that the Garnishee has in its custody, control, or possession property or funds

owed by or owing to Defendant, in particular, $235 in non-earnings held in a

checking account. Id. at ¶ 5.

      On February 19, 2020, the Government “served the Defendant by

Federal Express….” Id. at ¶ 4.

      Defendant has not requested a hearing with regard to the potential

garnishment of the subject funds. Id. at ¶ 7.

      The Government now seeks an order of continuing garnishment

directing the Garnishee to pay the balance of the funds it is holding to the

United States.

      Pursuant to the Federal Debt Collection Procedures Act, a judgment

debtor or the United States may file a written objection to the answer of a




1The Garnishee indicates in its Answer (Doc. 80) that it received the Writ on
this date, though presumably the reference is erroneous, as the Writ was not
entered until November 12, 2019.


     Case 1:06-cr-00024-MR-WCM Document 82 Filed 06/04/20 Page 2 of 4
garnishee and request a hearing. Such filings are due “within 20 days after

receipt of the answer.” 28 U.S.C. § 3205(c)(5).

      Some courts have indicated that the debtor’s objection deadline may be

calculated as twenty-three days from the date of the service of the Garnishee’s

Answer. See United States v. Womack, No. 1:12-CR-176-1, 2014 WL 1757366,

at *3 (M.D.N.C. Apr. 30, 2014), report and recommendation adopted, No. 1:12-

CR-176-1, 2014 WL 2628539 (M.D.N.C. June 11, 2014); United States v.

Jenkins, No. 3:05-CR-244, 2014 WL 202007, at *3 (E.D. Va. Jan. 17, 2014)

(citing 28 U.S.C. § 3205(c)(5); Fed.R.Civ.P. 5(b)(2)(C); Fed.R.Crim.P. 45(c)

(debtor could have filed an objection to garnishee’s answer and requested a

hearing on the objection within twenty-three days of the date garnishee mailed

a copy of its answer to debtor).

      Here, the record does not identify a specific date on which Defendant

received the Garnishee’s Answer. In addition, there is some question as to

whether that document reached Defendant at all.

      While the Government sent the Writ and other information to Defendant

on November 13, 2019, those items were returned as undeliverable. It is

similarly unclear whether the Garnishee’s Answer, which was served by the

Garnishee subsequently, was forwarded to Defendant at the same address.

Further, while the Government was successful later in delivering a packet of




     Case 1:06-cr-00024-MR-WCM Document 82 Filed 06/04/20 Page 3 of 4
information to Defendant via Federal Express, the record does not reveal

whether that packet included the Garnishee’s Answer.2

      In sum, because the current record is not sufficiently clear as to whether

Defendant received the Garnishee’s Answer, the Court is unable to conclude

that Defendant has been given the required opportunity to request a hearing.

      Accordingly, the Government’s Motion for Order of Garnishment (Doc.

81) is DENIED WITHOUT PREJUDICE.


                                    Signed: June 4, 2020




2A copy of the delivery confirmation has been filed but the address has been redacted.
(Doc. 81-1). Thus, the undersigned cannot determine whether the Federal Express
delivery was made to the same address used by the Government for its November 13,
2019 mailing and/or the same address used by Garnishee when it mailed its Answer
on December 6, 2019.


      Case 1:06-cr-00024-MR-WCM Document 82 Filed 06/04/20 Page 4 of 4
